Citation Nr: 1711581	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  06-26 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney



WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.
      
This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A hearing was held before Veterans Law Judge David L. Wight at the RO in September 2008.  A transcript of the hearing is of record.  The Board remanded the case in December 2008, April 2010, and October 2010 for further development.  In a February 2012 decision, the Board denied the claim for service connection for an acquired psychiatric disorder.  

In a September 2013 letter, the Board provided the Veteran the opportunity to receive a new decision in his case, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  In a written response that same month, the Veteran indicated that he wanted to have the February 2012 decision vacated and a new decision issued.  He also requested a new hearing before the Board.

A second hearing was held before Veterans Law Judge J.W. Zissimos at the RO in March 2016.  A transcript of the hearing is of record.  The Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  The Veteran submitted additional evidence on the day of the hearing and shortly after the hearing and waived initial consideration of such evidence by the Agency of Original Jurisdiction (AOJ).  See March 2016 Bd. Hrg. Tr. at 7-8 and October 2016 email correspondence.

In a December 2016 letter, the Board notified the Veteran that, because he testified before two different Veterans Law Judges regarding the issue on appeal, his case would be assigned to a panel of three Veterans Law Judges, and both Veterans Law Judges who conducted hearings would participate in making the decision.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2014); 38 C.F.R. §§ 19.3, 20.707 (2016).  He was also provided the opportunity to appear at a Board hearing before the third panel member.  In a written response that same month, the Veteran waived his right to such a hearing.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, it appears that there may be outstanding, relevant VA treatment records, as detailed in the directives below.

In addition, the Veteran was provided VA examinations in September 2003, June 2009, and June 2010, and a clarifying opinion was obtained in December 2010.  In the February 2012 decision, the Board found that the weight of the evidence of record did not establish that the Veteran had a current psychiatric disorder diagnosis, including PTSD.  In so doing, the Board considered the VA examinations and clarifying opinion, VA treatment records, Vet Center treatment records, and private lay and medical statements and found the June 2010/December 2010 VA examiner's opinion to be the most probative evidence on the question of whether the Veteran had a current diagnosis.

The Veteran has since submitted a February 2016 written statement from A.C., RN (initials used to protect privacy), in which she reviewed documents in the claims file and determined that the Veteran has a psychiatric condition as a result of his military service, but she did not identify a specific diagnosis.  A.C. also noted review of a November 2007 record from the Veteran's current VA treatment provider (Dr. W.P.) that indicated that the Veteran had some traumatic experiences with detonations and flying body parts during military service in Vietnam with an assessment of PTSD; however, this record is not part of the claims file currently before the Board.

During the March 2016 Board hearing, the Veteran's representative acknowledged that A.C. did not provide an actual diagnosis of PTSD in her written statement.  He explained that the statement was submitted to support the Veteran's contention that he developed a psychiatric disorder as a result of circumstances of his service in Vietnam.  The representative specifically requested that the case be remanded for an additional VA examination, to include consideration of the Veteran's more recent mental health treatment and the amended regulation for PTSD claims.  See Bd. Hrg. Tr. at 9-15.

Based on the foregoing, some medical questions remain regarding the Veteran's claimed disorder.  Therefore, an additional VA examination and medical opinion are needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records.  The request for VA treatment records should include a search for the November 2007 and July 2009 VA records referenced in the February 2016 private written statement from A.C. See also March 2016 Veteran submission (printout of VA mental health treatment dates).

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements, as well as the September 2003, June 2009, and June 2010 VA examination reports, and December 2010 clarifying opinion.

The Veteran has contended that he developed a psychiatric disorder as a result of his service in Vietnam.  VA has acknowledged that the Veteran was exposed to incoming enemy fire when he was stationed at Tan Son Nhut Air Base in Vietnam in 1969.  See April 2009 VA memorandum.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders present during the appeal period (beginning around January 2003).  If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnoses of record and indicate whether they may have resolved or been misdiagnosed.  See, e.g., VA treatment records from July 2003 and October 2005 (prolonged posttraumatic stress/PTSD and bipolar II disorder - depression); July 2010 (PTSD and depressive disorder - dysthymia); November 2015 (PTSD). See also VA treatment records from 1991 to 1992 and Vet Center treatment records (historical treatment and diagnoses) (1993, 2003, and 2004 VBMS entries).

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any circumstances therein. 

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should address whether there is any relationship between the current disorder and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




			
	D. MARTZ AMES	DAVID L. WIGHT
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals




_________________________________
J.W. ZISSIMOS
	Veterans Law Judge 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

